The offense is murder. The punishment assessed is confinement in the state penitentiary for a term of five years.
The record is before us without a statement of facts or bills of exception. However, the record does disclose a number of objections to the court's charge and six special charges, four of which the court submitted to the jury, but in the absence of a statement of facts we are unable to determine whether the objections to the court's charge were well taken or that the requested charges were applicable to the case as made by the evidence. Consequently nothing is presented for review.
From what we have said it follows that the judgment of the trial court should be affirmed and it is so ordered.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 245